SEC. File Nos.033-12447 811-05104 SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-1A Registration Statement Under the Securities Act of 1933 Post-Effective Amendment No. 30 and Registration Statement Under The Investment Company Act of 1940 Amendment No. 31 CAPITAL WORLD BOND FUND, INC. (Exact Name of Registrant as Specified in Charter) 333 South Hope Street Los Angeles, California 90071-1447 (Address of Principal Executive Offices) Registrant's telephone number, including area code: (213) 486-9200 KIMBERLY S. VERDICK, Secretary Capital World Bond Fund, Inc. 333 South Hope Street Los Angeles, California 90071-1447 (Name and Address of Agent for Service) Copies to: Michael Glazer PAUL, HASTINGS, JANOFSKY & WALKER LLP 515 S. Flower Street Los Angeles, California 90071-2228 (Counsel for the Registrant) Approximate date of proposed public offering: It is proposed that this filing become effective on December 1, 2007, pursuant to paragraph (b) of rule 485. [logo - American Funds (r)] The right choice for the long term/(R)/ Capital World Bond Fund/(R)/ PROSPECTUS December 1, 2007 TABLE OF CONTENTS 1 Risk/Return summary 5 Fees and expenses of the fund 7 Investment objective, strategies and risks 11 Management and organization 14 Shareholder information 15 Choosing a share class 17 Purchase and exchange of shares 22 Sales charges 25 Sales charge reductions and waivers 27 Rollovers from retirement plans to IRAs 28 Plans of distribution 28 Other compensation to dealers 29 How to sell shares 31 Distributions and taxes 32 Financial highlights THE SECURITIES AND EXCHANGE COMMISSION HAS NOT APPROVED OR DISAPPROVED OF THESE SECURITIES. FURTHER, IT HAS NOT DETERMINED THAT THIS PROSPECTUS IS ACCURATE OR COMPLETE. ANY REPRESENTATION TO THE CONTRARY IS A CRIMINAL OFFENSE. Risk/Return summary The fund seeks to provide you, over the long term, with a high level of total return as is consistent with prudent management, by investing primarily in investment-grade bonds issued by entities based around the world and denominated in various currencies, including U.S. dollars. The fund may also invest in lower quality, higher yielding debt securities. The total return of the fund will be the result of interest income, changes in the market value of the fund's investments and changes in the value of other currencies relative to the U.S. dollar. The fund is designed for investors seeking returns through a portfolio of bonds issued by entities based around the world. Your investment in the fund is subject to risks, including the possibility that the value of the fund's portfolio holdings may fluctuate in response to economic, political or social events in the United States or abroad. The values of, and the income generated by, debt securities owned by the fund may be affected by changing interest rates and credit risk assessments as well as by events specifically involving the issuers of those securities. Lower quality or longer maturity debt securities may be subject to greater price fluctuations than higher quality or shorter maturity debt securities. Although all securities in the fund's portfolio may be adversely affected by currency fluctuations or global economic, political or social instability, securities issued by entities based outside the United States, particularly in countries with developing economies and/ or markets, may be affected to a greater extent. The fund is non-diversified, which allows it to invest a greater percentage of its assets in any one issuer than would otherwise be the case. However, the fund intends to limit its investments in the securities of any single issuer. Your investment in the fund is not a bank deposit and is not insured or guaranteed by the Federal Deposit Insurance Corporation or any other government agency, entity or person. YOU MAY LOSE MONEY BY INVESTING IN THE FUND. THE LIKELIHOOD OF LOSS MAY BE GREATER IF YOU INVEST FOR A SHORTER PERIOD OF TIME. 1 Capital World Bond Fund / Prospectus HISTORICAL INVESTMENT RESULTS The bar chart below shows how the fund's investment results have varied from year to year, and the Investment Results table on page 4 shows how the fund's average annual total returns for various periods compare with different broad measures of market performance. This information provides some indication of the risks of investing in the fund. All fund results reflect the reinvestment of dividends and capital gain distributions, if any. Unless otherwise noted, fund results reflect any fee waivers and/or expense reimbursements in effect during the period presented. Past results (before and after taxes) are not predictive of future results. CALENDAR YEAR TOTAL RETURNS FOR CLASS A SHARES (Results do not include a sales charge; if a sales charge were included, results would be lower.) [begin bar chart]
